Citation Nr: 1638591	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable initial rating for hammer toe deformity of toes two and three on the left foot.

2.  Entitlement to a compensable initial rating for hammer toe deformity of toes two and three on the right foot.

3.  Entitlement to a compensable initial rating for hallux valgus of the left foot.

4.  Entitlement to a compensable initial rating for hallux valgus of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran last underwent a VA examination to assess the severity of his right and left foot hammer toe deformity and right and left foot hallux valgus in November 2010.  However, in a February 2015 statement, the Veteran's representative asserted that the Veteran's disabilities had worsened.  In an August 2016 informal hearing presentation, the representative requested that the Veteran's claims be remanded for an updated VA examination, since the last examination of record took place nearly six years ago.  

Because the November 2010 VA examination is over five years old and may not reflect the current severity of the Veteran's service-connected right and left foot hammer toe deformity and right and left foot hallux valgus, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right and left foot hallux valgus and right and left foot hammer toe deformity of the second and third toes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disabilities and should report all signs and symptoms necessary for rating the disabilities under the rating criteria. 

The examiner should provide an opinion as to whether the hallux valgus disability is severe or equivalent to amputation of the great toe or whether it has been operated on with resection of the metatarsal head.  The examiner should also state whether there is evidence of hammer toes affecting all toes.  Last, the examiner should comment on whether the right and left foot hallux valgus and right and left foot hammer toe deformities can be described as moderate, moderately severe, or severe and whether there is actual loss of use of either foot.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the above development has been completed, readjudicate the issues on appeal with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




